ON PETITION FOR REHEARING

PER CURIAM: *
IT IS ORDERED that the petition for rehearing is DENIED. We instruct the district court to order the City of Dallas to return the Funds to the registry of the district court for disposition in accordance with the opinion. We further instruct the district court to determine the proper amount of money to be turned over to the City of Dallas in satisfaction of the November 2001 judgment for costs in the original proceeding.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this order should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.